Citation Nr: 1145442	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-06 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic arthritis of the left knee, status post total knee replacement. 

2.  Entitlement to service connection for posttraumatic arthritis of the right knee, status post total knee replacement. 

3.  Entitlement to service connection for osteoarthritis of the right hip. 

4.  Entitlement to service connection for residuals of left femur fracture with left hip arthritis. 

5.  Entitlement to service connection for degenerative hypertrophic disc disease of the lumbosacral spine. 

6.  Entitlement to service connection for degenerative hypertrophic disc disease of the cervical spine. 

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran has verified active duty service from August 1969 to August 1971.  Thereafter, he had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Army Reserve until 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In December 2009, the Board remanded the appeal for further development.  The case has been returned to the Board for further appellate consideration.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the December 2009 remand, the Board, in part, requested that the RO/AMC contact the United States Army Reserve Personnel Center to determine the Veteran's duty status between August 23, 1971, and December 31, 1972.

Accordingly, the AMC submitted a request to the United States Army Reserve Personnel Center in January 2010.  Receiving no reply, the AMC submitted a second request in May 2010.  Again, no reply was received.  Then, noting that the United States Army Reserve Personnel Center consolidated with the United States Army Human Resources Command in St. Louis, the AMC redirected its request in an August 2010 letter.  However, the letter was not properly addressed, missing the street address, city, state, and zip code.  Receiving no reply, the AMC sent follow-up requests in September, October, and November 2010; however, those letters did not contain any address information.  In this regard, the Board observes that the address for the United States Army Human Resources Command is:

1600 Spearhead Division Dr.
Fort Knox, KY 40121.

Given the above, the AMC should again attempt to determine the Veteran's duty status between August 23, 1971, and December 31, 1972, by contacting the United States Army Human Resources Command, in compliance with the December 2009 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the United States Army Human Resources Command in Fort Knox, Kentucky, in order to determine the Veteran's duty status between August 23, 1971 (the date the DD Form 214 lists as the last date of active duty service), and December 31, 1972, the date the United States Army Reserve Personnel Center lists as the last date the Veteran served in the "Regular Army." 

Also request a complete list of all of the Veteran's periods of ACDUTRA and INACDUTRA.

2.  After completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

